 
EXHIBIT 10.2
 
Leasing Contrat of Factory
Lessor: Li Huiru
Lessee: Dongguan Qiandaitian Printing, Ltd.
Location: No6# Economic Development Zone, Wushaliwu, Changan Town, Dongguan
Area: 6,000/ sq.m
Tenancy Duration: From 1st, April, 2000 to 31st December, 2010, 10 years.
Rental: Rmb50, 000/month, Rmb600, 000/year.
Other related charge (water, electronic, coal gas and telecom etc.) will be paid
by lessee during the rental duration. The lessee will free of rental during the
period of decoration which will be 2 months. The lessee have the responsibility
to maintain the factory and the maintenance cost if improper and unreasonable
use.


Other Rental Term:
a) The lessee will have 3 months rental as compensation if the lessor terminate
the rental contract before the duration. Otherwise, the lessee needs to pay same
amount compensation to the lessor if the lessee terminates the contract before
the tenancy duration.


b) The Lessor need to take all the responsibility if cause loss due to the
normal operation of the lessee is affected regarding the problem of property
right.


c) The Lessee could decorate the factory according the characteristics of the
business in the rental duration and the structure of the factory could not be
destroyed; the charge of decoration will be responsible by the lessee.
 
 
 

--------------------------------------------------------------------------------

 

Leasing Contract of Factory (Renewal)
Lessor: Li Jianhui
Lessee: Dongguan Qiandaitian Printing Ltd.
Location: No6# Economic Development Zone, Wushaliwu, Changan Town, Dongguan
Area: 6,000/ sq.m
Tenancy Duration: From 1st January, 2011 to 31st December, 2020, 10 years,
The lessee have the priority if renewal the contract.


Rental:
a) Rmb50, 000/month, Rmb600, 000/year, from the year of 2011 to 2013;
b) Rmb55, 000/month, Rmb660, 000/year, from the year of 2014 to 2016;
c) Rmb60, 500/month, Rmb726, 000/year, from the year of 2017 to 2020.


It will be paid by cash or bank payment.


Other related charge (water, electronic, coal gas and telecom etc.) will be paid
by lessee during the tenancy duration. The lessee have the responsibility to
maintain the factory and the maintenance cost if improper and unreasonable use.
 
Other Rental Term:
a) The lessee will have 3 months rental as compensation if the lessor terminate
the rental contract before the duration. Otherwise, the lessee needs to pay same
amount compensation to the lessor if the lessee terminates the contract before
the duration.


b) The Lessor need to take all the responsibility if cause loss due to the
normal operation of the lessee is affected regarding the problem of property
right.


c) The lessee needs to get the approval in writing by the lessor if the
additional decoration of the factory is needed. It only could be implemented
after the lessor gets related approval by the government department if it must
be approved according to the provision.